Exhibit 10.12(a)

SUMMARY OF SALARIES FOR

NAMED EXECUTIVE OFFICERS

(as of December 31, 2011)

The following summarizes, as of December 31, 2011, the salaries of the Company’s
Chief Executive Officer and the other officers who were named in the Summary
Compensation Table in the proxy statement for the Company’s 2011 Annual Meeting
of Stockholders (the “Named Executive Officers”). Albert E. Heacox, Ph.D.,
retired from his employment with the Company effective December 31, 2011.

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers.

 

Named Executive Officer

   Salary  

Steven G. Anderson

Chairman of the Board, President, and Chief Executive Officer

   $ 637,806   

D. Ashley Lee

Executive Vice President, Chief Operating Officer, and Chief Financial Officer

   $ 361,424   

Gerald B. Seery

Senior Vice President, Sales and Marketing

   $ 290,000   

Jeffrey W. Burris

Vice President and General Counsel

   $ 290,000   

Albert E. Heacox, Ph.D.

Former Senior Vice President, Research and Development

   $ 290,037   